          Case 1:20-cv-02262-EGS Document 174 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------ x
- - - - - - - RICHARDSON,
TERESA        -                      CHRISTOPHER CARROLL,                            :
GINA ARFI, and AIDA ZYGAS,                                                           :
                                                                                     :
                                        Plaintiffs,                                  :          Case No. 20-cv-02262 (EGS)
                    -against-                                                        :
                                                                                     :
DONALD J. TRUMP, in his official capacity as President of :
the United States,                                                                   :
                                                                                     :
LOUIS DEJOY, in his official capacity as Postmaster                                  :
General of the United States, and                                                    :
                                                                                     :
UNITED STATES POSTAL SERVICE,                                                        :
                                                                                     :
                                        Defendants.                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - :x-
                                                                                     :
                                   NOTICE OF VOLUNTARY DISMISSAL                     :
                                                                                     :
          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A),                   : Plaintiffs Teresa Richardson,
                                                                                     :
Christopher Carroll, Gina Arfi and Aida Zygas, by and through                        : their undersigned attorneys,
                                                                                     :
voluntarily dismiss this action against Defendants Donald J. Trump,                  :      Louis DeJoy and United
                                                                                     :
States Postal Service without prejudice to refiling.                                 :
                                                                                     :
                                                                                     :
                                                                                     :
                                                                                     :
                                                                                     :
                                                                                     :
                                                                                     :
                                                                                     :
                                                                                     :
        Case 1:20-cv-02262-EGS Document 174 Filed 01/21/21 Page 2 of 2




Dated: Washington, D.C.
       January 21, 2021

                                          BERG & ANDROPHY

                                           /s/ David H. Berg______
                                          David H. Berg
                                          (Admitted pro hac vice)
                                          Joel M. Androphy
                                          D.D.C. Bar No. 999769
                                          James W. Quinn
                                          (Admitted pro hac vice)
                                          Bronwyn M. James
                                          (Admitted pro hac vice)
                                          120 West 45th Street, 38th Floor
                                          New York, NY 10036
                                          Tel: (646) 766-0073

                                          Attorneys for Plaintiffs

                                          OF COUNSEL:

                                          Kathryn Page Berg
                                          120 West 45th Street, 38th Floor
                                          New York, NY 10036
                                          (Admitted pro hac vice)
                                          Tel: (646) 766-0073




                                      2
